Citation Nr: 0726134	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD) prior to 
February 15, 2007.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD since February 15, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1993 to September 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran has relocated to Colorado and 
his claims file was transferred to the VARO in Denver, from 
which his case now originates.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge at the RO in November 2006.  
This case was previously remanded by the Board in January 
2007.  

In April 2007, during this appeal, the RO granted a 70 
percent rating for PTSD.  However, since a higher rating 
could potentially be assigned, the grant of less than the 
maximum available rating did not terminate the appeal, 
AB v. Brown, 6 Vet. App. 35, 38 (1993), and the issue of a 
higher evaluation for the veteran's PTSD remains in appellate 
status.  


FINDINGS OF FACT

1.  Prior to February 15, 2007, the veteran's PTSD has been 
manifested primarily by symptoms of depression, 
sleeplessness, irritability, nightmares, anxiety, isolation, 
and intrusive thoughts.  These symptoms demonstrate 
occupational and social impairment, with no more than 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Since February 15, 2007, the veteran's service-connected 
PTSD is not productive of total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  Prior to February 15, 2007, the criteria for an initial 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2006). 

2.  Since February 15, 2007, the criteria for an evaluation 
in excess of 70 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, DC 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations for Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2006).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

This regulation has been interpreted as meaning that the only 
criteria for a total disability rating for any disability 
rated in accordance with the VA General Rating Formula for 
Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. 
Cir. 2004).

Factual Background and Analysis

Service connection was established for PTSD by the currently 
appealed February 2003 RO decision.  A 30 percent evaluation 
was assigned, effective February 19, 2002, the date of 
receipt of the veteran's claim.  

Service connection was based in part on VA outpatient 
treatment records dated in 2002, which show the veteran 
exhibited classic PTSD symptoms, including isolation, 
irritability, nightmares, and sleep difficulties.  At the 
time he was married with two children and attending law 
school.  He was getting good grades and was in the top 20 
percent of his class.  However, he described his marriage as 
failed, noting that his PTSD symptoms had caused significant 
marital tension.  He reported that a bout a month prior to 
seeking treatment he had intense thoughts of suicide and 
actively looked for a gun to shoot himself.  He reported that 
medication was helping him manage his symptoms more 
effectively and that now he has occasional passing thoughts 
of suicide, but dismisses them very quickly.  He has no 
intention of acting on them and thinks about his future after 
law school.  This evidence also includes multiple Global 
Assessment of Functioning (GAF) scores offered by VA 
examiners, which range from 55 to 60. 

During VA examination in November 2002, the veteran reported 
that he had recently graduated law school in the top 20 
percent of his class and had accepted a 2-year clerkship with 
a judge.  He stated that his decision to practice law was 
difficult as he had made a conscious effort to isolate 
himself from others.  His current job does not require 
interaction with people and provides lots of flexibility.  He 
reported that his marriage problems had improved since he 
began medication and that his family was supportive.  

Although the veteran reported an increase in nightmares, 
there had been a decrease in intrusive recollections, 
suicidal thoughts and marital conflict after starting 
medication.  He denied hallucinations or delusions and made 
efforts to avoid thoughts or feelings associated with his 
military trauma.  He reported a decrease in hobbies and 
activities, feelings of detachment and restricted range of 
affect.  He had a sense of foreshortened future and 
difficulty sleeping.  He reported irritability, anger 
outbursts, difficulty concentrating, hypervigilance, 
exaggerated startle response and physiologic reaction upon 
exposure to events that symbolize an aspect of his trauma.  
Throughout the evaluation the veteran was very nervous and 
had poor eye contact, but was neat, clean, tidy and 
cooperative.  He was well oriented with memory intact.  His 
insight was fair to good and his judgment was good for 
hypothetical situations.  He was concrete to similarities but 
able to abstract proverbs.  His affect was sad and his 
overall mood was depressed and anxious.  The examiner 
described his prognosis as fair.  The diagnosis was chronic 
PTSD with dysthymia and a GAF score of 60 was given.  

The examiner noted that although it appeared the veteran had 
done well in school, he had been unable to reach his maximum 
potential.  His PTSD symptomatology appeared to be holding 
him back a great deal, even affecting his current job.  It 
also appeared to be affecting his family functioning and his 
social interpersonal relationships, recreation and leisure 
pursuits.  The veteran no longer participated in sports and 
avoided people and guns.  His symptoms were moderate and he 
had occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform his occupational task.  This is due to 
both his PTSD and his depression.  The veteran also had some 
reduced reliability and productivity falling somewhere 
between the 30 and 50 range in regards to the rating formula 
for mental disorders.  

In December 2002, the veteran was seen for medication 
evaluation.  It was noted that he continued in his employment 
as a law clerk and was doing well since he was isolated doing 
research.  Although the veteran still had weekly nightmares 
and could not tolerate watching news or talk about war, he 
reported substantial improvement with medication.  

During psychiatric evaluation in May 2003 it was noted that 
the veteran's wife had left the home and filed for divorce, 
but he continued to do well in his job as a law clerk.  He 
complained of continued nightmares, problems sleeping, 
flashbacks, intrusive thoughts, isolation and anger control, 
but his primary problem was depression.  The veteran had not 
had any suicidal ideation in the last year.  

On examination he was cooperative with no sign of psychomotor 
agitation or retardation.  His mood was described as neutral 
to mildly depressed or dysphoric.  His affect was a little 
anxious.  Speech was normal in rate and volume and thoughts 
were logical, coherent, and goal directed.  The veteran was 
spontaneous with no evidence of formal thought disorder.  
There were no auditory hallucinations or feelings of 
paranoia, although he tended to isolate himself.  He was not 
obviously delusional or having suicidal thoughts.  The 
veteran showed good judgment and insight into his situation.  
The examiner noted that the veteran's strengths included a 
good job, healthy lifestyle and some family support.  
Although the veteran still had some symptoms of PTSD, he was 
doing much better in terms of his mood and was functioning 
well.  The clinical impression was mild to moderate PTSD with 
a GAF score of 70.  

The remaining evidence is comprised primarily of records of 
individual counseling sessions; counseling at the Vet Center; 
medications prescribed during visits to the VA mental health 
clinic; and a record of behavior observed by medical staff.  
Review of the counseling session notes indicates that the 
veteran actively participated during those sessions, and was 
cooperative and focused in spite of his stressors.  He 
identified feelings of depression and social isolation as his 
target issues.  He also complained of increased sleep 
disturbances, nightmares and anxiety.  Mental status 
examination consistently showed appropriate affect, mild 
dysphoria, good memory and concentration.  There was no 
psychosis and no suicidal/homicidal ideation.  The veteran 
was generally well groomed.  Overall, the symptoms did not 
demonstrate any significant change or have any effect on the 
veteran's everyday functioning.  

The more recent entries show that in 2004, following the end 
of his clerkship, the veteran had relocated moving in with 
his parents.  He had taken the Colorado Bar examination and 
was awaiting the results and looking for employment.  Several 
entries note the veteran had a fairly positive attitude, was 
quite relaxed, and displayed a sense of humor.  In general he 
was functioning well.  By September 2005 the veteran had 
passed the Colorado Bar and had found full time employment 
with a law firm.  The records also show that medications 
prescribed to alleviate his PTSD symptoms have included 
Wellbutrin and Ambien.  Mental status examination continued 
to show appropriate affect, mild dysphoria, good memory and 
concentration.  There was no psychosis and no 
suicidal/homicidal ideation.  

During a videoconference hearing in November 2006, the 
veteran testified as to how PTSD affected his daily life and 
impacted him both socially and occupationally.  He testified 
that he suffered from isolation, nightmares, sleeplessness, 
panic attacks and flashbacks.  The veteran also described 
experiences, thoughts, and emotions due to his PTSD that 
interfere in his daily functioning and relationships with 
others.  

The veteran underwent VA examination on February 15, 2007, 
pursuant to a January 2007 Board remand.  

On examination the veteran was slightly disheveled and 
malodorous with very deep dark circles under his eyes.  He 
was casually dressed.  He manifested good focus and 
concentration throughout the interview, but had a tendency to 
perseverate a bit.  His affect was restricted and he made 
little eye contact.  At the time veteran was living in his 
parent's basement, where he has lived for the last 2 years.  
He was recently divorced after 9 years of marriage and has 
two children who he typically sees over the summer.  The 
veteran was employed as an attorney at a firm and has been 
able to maintain the work due to the profound flexibility the 
company allowed him.  He did not have interaction with 
clients and did a great deal of research and paperwork, 
primarily interacting with only one other attorney.  He has 
no social contact, but occasionally rides a motorcycle for 
fun and enjoys walking.  He rarely sees his parents although 
they live upstairs and does not make an effort to interact 
with them.  At home, he eats alone in front of the 
television.  His weight was stable but he had gained about 20 
pounds or so in the past year or two.  He often skips 
showering on the weekends but tries to do it on a daily basis 
during the week.  

Symptomatically the veteran has difficulty with hyperarousal, 
re-experiencing, and avoidance behaviors.  He has prolonged 
sleep latency and frequent wakening through the night.  He 
tends to perseverate on his worrying in the middle of the 
night and nightmares 1-2 times per week.  During the day he 
has intrusive memories, which can preoccupy his thoughts and 
occasionally make him less efficient in his job.  However he 
usually stays on task and enjoys the work because it keeps 
him buy and his mind occupied.  He has a great deal of 
anxiety and history of panic attacks, which happen every 
other day or so, particularly when interacting with other 
people.  The veteran tries to avoid all military stimuli.  He 
has had difficulty with his temper, stating that is why his 
wife left him.  He is easily set off into verbal excitement 
with yelling and abusiveness.  

The veteran has feelings of overwhelming depression that 
lasts for a week or more even with his current medication 
regimen.  When depressed he loses interest and motivation for 
everything, including work.  His energy level is lower than 
usual and he becomes more irritable, missing a day or two of 
work.  His appetite and food intake also increase.  He 
becomes more withdrawn and thinks about suicide; however, he 
has never attempted to hurt himself and had no current intent 
or plan to do so.  He denied visual or auditory 
hallucinations.  He was last significantly depressed about a 
couple of weeks ago.  

The veteran also had behavior highly suggestive of obsessive-
compulsive disorder.  For example, he would obsess on the 
number of games in a particular video game and then play it 
excessively (over 1000 or more times) in order to convince 
himself of the game's outcome.  He was extremely frustrated 
with some of his obsessive thinking, but does not know how to 
rid himself of it.  The veteran also has some difficulties 
suggestive of personality disorder, characterized by an inner 
experience with regard to self-perception, which interferes 
with his ability to interact with others.  This seemed to be 
a longstanding pattern, which had not arisen recently, but 
which has plagued the veteran for years.  It interferes with 
his ability to be successful to the level his cognitive 
ability would suggest.  The veteran's symptoms seem to 
cluster in the schizoid, avoidant and obsessive-compulsive 
categories.  

The examiner concluded the veteran was able to maintain a 
limited amount of activity with regard to daily living.  He 
was able to get up and go to work but was extremely socially 
secluded.  He minimally attends to personal hygiene, but is 
able to judge his appropriateness with regard to the work 
setting.  The symptoms have been continuous with no worsening 
of his condition and no remissions.  He has responded 
minimally to treatment.  There has been significantly 
inappropriate behavior with regard to his isolative and 
obsessions.  His thought process and communications are also 
impaired by his obsessions, but the veteran was able to 
control these during the interview process to a significant 
degree and perform well on the SLUMS examination.  His social 
functioning was greatly impaired by his isolativeness.  He is 
competent for VA purposes and employable from a psychiatric 
standpoint despite the fact that he is quite disturbed.  The 
veteran would only be able to function in very limited 
setting due to the severity of his symptoms.  The diagnoses 
included PTSD chronic, severe with frequent panic attacks, 
and major depressive disorder, secondary to PTSD.

The examiner also noted that the veteran's PTSD greatly 
exacerbated his other diagnoses.  The veteran's obsessive-
compulsive disorder greatly limits his comfort level in 
social settings and this is significantly worsened by his 
anxiety due to PTSD and frequent panic attacks.  The examiner 
explained that an attempt to delineate specific GAF scores 
with regard to each diagnosis would be extremely difficult 
and that he would have to resort to speculation in order to 
provide a GAF score specifically related to PTSD.  Likewise 
the veteran's major depression was a significant factor and 
likely secondary to PTSD.  Therefore one GAF score of 50 was 
given.  A GAF score of 48 was assigned including the 
veteran's personality disorder.  

Based upon these findings, the RO, in an April 2007 rating 
decision, increased the veteran's disability evaluation for 
PTSD to 70 percent.

30 percent rating prior to February 15, 2007

The pertinent evidence during this timeframe, in conjunction 
with applicable law and regulations, describes a fairly 
consistent pattern of symptomatology and manifestation  
productive of no more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  This is so, in spite of the veteran's 
subjectively reported complaints and descriptions of his 
PTSD, which appear to be somewhat worse than the objective 
clinical manifestations indicate, especially with respect to 
his degree of social adjustment.  

Relevant VA treatment records prior to February 2007 show 
periods when the veteran was doing worse and at other times 
doing better, but in general show a person who can function.  
Although his symptoms of depression, anxiety, and sleep 
difficulties are well documented, they are adequately 
compensated by the current 30 percent rating under DC 9411, 
since a rating at this level presumes that he will experience 
these symptoms and, in fact, are expressly mentioned in the 
diagnostic code.  The evidence during this timeframe does not 
otherwise show disturbance of affect or mood; circumstantial, 
circumlocutory, or stereotyped speech; difficulty 
understanding commands; or significant impairment of memory, 
judgment, abstract thinking or suicidal ideation.  No 
examiner has reported impairment of thought process, nor have 
they observed delusions, hallucinatory phenomenon or 
psychosis.  The veteran's affect in general has been 
appropriate to mood.  During this period, it was repeatedly 
found that he was not suicidal or homicidal, and that he 
appeared to be in no acute distress.  He has required no 
inpatient psychiatric treatment.  Moreover, even by the 
veteran's own admission, his symptoms were stable and 
somewhat improved on medication.  

Although the record shows a clear connection between PTSD and 
interference with the veteran's social interaction and 
ability to enjoy life, it does not show that he necessarily 
has increased difficulty with, or an inability to, establish 
and maintain effective relationships.  Despite his reports of 
problems with social interaction, he has the ability to 
establish and maintain effective relationships as is 
demonstrated by his apparently positive relationship with his 
parents and children and by his ability to maintain his work 
relationships sufficiently to remain stable in his current 
employment as an attorney.  Moreover, he was noted to be 
cooperative and pleasant during VA examinations.  Therefore, 
his maintenance of relationships under these circumstances is 
inconsistent with the interpersonal relationship skills of a 
person suffering PTSD symptomatology warranting a 50 percent 
disability rating.  

The veteran's GAF scores prior to February 2007 range from 
55-60 which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
(DSM-IV), represents a level of impairment of moderate to 
mild symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) and moderate difficulty in social, 
occupational, or school functioning).  His most recent GAF 
score of 70, represents mild symptoms (e.g., depressed mood 
and mild insomnia) with some difficulty in social, 
occupational, or school functioning (e.g., occasionally 
truancy or theft within the household).  The Board notes that 
the examiners who have assigned GAF scores were fully aware 
of the severity of the veteran's depression and social 
isolation but nevertheless assigned a GAF score consistent 
with no more than mild to moderate overall psychiatric 
impairment.  In this case, the reported symptomatology is 
consistent with the assigned GAF score.  

70 percent rating since February 15, 2007

Likewise since February 15, 2007, the criteria for a rating 
in excess of 70 percent have not been met, because according 
to the medical findings of record the veteran's psychiatric 
disability, does not cause total occupational and social 
impairment.  See Sellers v. Principi, 372 at 1324 (the sole 
basis for a 100 percent rating is total occupational and 
social impairment).

Although the 2007 VA examiner assigned a GAF score of 48, 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social and occupational functioning (e.g., no 
friends, unable to keep a job), he specifically stated that 
the veteran was employable from a psychiatric standpoint.  
Simply stated, when considered in light of the actual 
symptoms demonstrated, the assigned GAF score does not 
provides a basis, alone, for assignment of 100 percent rating 
for the veteran's PTSD.

The record also does not show gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name are not shown.  

Notwithstanding the veteran's issues with personal hygiene, 
the evidence also shows that that this is limited to the 
weekend and, according the examiner, he is able to judge his 
appropriateness with regard to the work setting.  Although 
his neglect of personal hygiene is obviously a relevant 
consideration in evaluating the extent of psychiatric 
disability, it is only one factor and may not be given 
decisive effect in determining the outcome of the appeal 
without regard to the other relevant factors specified in the 
law and regulations.

The Board cannot find that the service connected psychiatric 
disability results in total occupational and social 
impairment.  Accordingly, the criteria for a 100 percent 
rating are not met.



Extra-schedular Consideration & Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's psychiatric 
disability.  Again, the evidence does not establish that this 
disability, alone, causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the veteran's PTSD 
necessitates frequent periods of hospitalization.  To the 
contrary, during examinations and consultations examiners 
have noted that the veteran has never been hospitalized for 
psychiatric problems.  In light of the foregoing, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Accordingly, the criteria for the assignment of initial 
ratings in excess of 30 percent prior to February 15, 2007, 
and in excess of 70 percent since February 15, 2007 are not 
met.  The Board has considered the veteran's contentions in 
making this decision.  However, as a layperson, he is not 
competent to make medical determinations regarding the 
current severity of his PTSD.  The current level of 
disability shown is encompassed by the ratings assigned and, 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
higher evaluations are not warranted for any portion of the 
time period under consideration and there is no basis for the 
assignment of further staged ratings under the Fenderson 
case.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in June 2002 and March 2006, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  The letters informed him that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send any other 
medical records supporting his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran's service 
medical records, VA outpatient treatment reports, and VA 
examinations are of record.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

An initial evaluation in excess of 30 percent for PTSD prior 
to February 15, 2007 is denied.

An initial evaluation in excess of 70 percent for PTSD since 
February 15, 2007 is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


